DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 27 December 2021 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller, U.S. 4,269,542.
Mueller discloses a cantilever (fig 2, 3; col. 3, lines 46-53) for mounting on a drilling installation (col. 2, lines 3-7, the cantilever comprising a drilling floor (fig 4, 7; col. 3, lines 55-60) for performing drilling operations and further comprising an independent operations handling system (col. 3, lines 53-63), wherein, in an extended position (fig 2) of the cantilever (3), in which the cantilever extends outside

	Mueller discloses the cantilever (3) is translatable above the deck (main deck 1) of the
drilling installation.
	Mueller discloses the cantilever (3) is translatable in an X-direction only (on rails 2; col. 3, lines 53-63).
	Mueller discloses in a retracted position of the cantilever (fig 3), the cantilever is positioned substantially above the area of the deck (main deck 1) of the drilling installation.
	Mueller discloses the drilling installation having mounted thereon the cantilever (3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 18, 7, 10, 11, 20, 21, 14, 15, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 21, 20 and 4 of U.S. Patent No. 10,745,983. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Patented claims 1 and 18 include all the limitations of pending claims 2, 3 and 18 including the cantilever, handling system and the drilling installation inherently having a deck.
Patented claim 21 includes all the limitations of pending claim 7.
Patented claims 1 and 18 includes all the limitations of pending claims 10 and 11.
Patented claim 20 includes all the limitations of pending claims 12, 13, 20 and 21 including hoisting or lifting inherently having a clamping means.
Patented claim 18 includes all the limitations of pending claim14 including the arm.

Patented claim 4 includes all the limitations of pending claim 16.
Patented claims 1 and 18 includes all the limitations of pending claim 19.

Allowable Subject Matter
Claims 4-6, 8, 9 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the Double Patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
11 January 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676